UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6845


SUPREME RAHEEM ACKBAR, a/k/a Ronald Gary,

                    Plaintiff - Appellant,

             v.

MICHAEL MCCALL; SHIRLEY MCCANTS; DONNIE STONEBREAKER;
RAMMARINE JAGLAL; GWENDOLYN T. STOKES; WICLIFFE
MCPHERSON;   CHRIS  BORGERSRODE;   LEE   CORRECTIONAL
INSTITUTION,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Richard Mark Gergel, District Judge. (4:18-cv-01581-RMG)


Submitted: November 29, 2018                                 Decided: December 3, 2018


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Supreme Raheem Ackbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Supreme Raheem Ackbar appeals the district court’s order accepting the

recommendation of the magistrate judge in part and dismissing his 42 U.S.C. § 1983

(2012) complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B) (2012). Upon review and

having liberally construed Ackbar’s informal brief, we find that he fails to challenge the

bases for the district court’s dismissal with prejudice of his complaint, including its

finding that such dismissal constitutes a strike under 28 U.S.C. § 1915(g) (2012). We

therefore conclude that he has waived appellate review. See 4th Cir. R. 34(b); Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“[O]ur review is limited to issues preserved

in [the informal] brief.”).

       Accordingly, we dismiss the appeal for the reasons stated by the district court.

Ackbar v. McCall, No. 4:18-cv-01581-RMG (D.S.C. July 3, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2